By the Court :
The answer of the defendant Squires set up an affirmative defense, upon which, if proven, he would be entitled to a decree in his favor.
The findings of fact do not, in terms, dispose of the issues tendered by this affirmative defense, and they remain undisposed of unless by tho fifth finding. This finding is as follows : “ That all the issues of fact raised by the pleadings in this case arc hereby found and decided in favor of the plaintiffs, and against said defendant.” We do not think this finding sufficient. To say that all the issues of fact raised by the pleadings are found and decided in favor of either party, suggests an inquiry as to what issues are raised by the pleadings—a question often found to be one of no little difficulty to determine, and concerning which, in this case, the views of the Court below may be widely different from our own.
*38We think the finding under consideration as indefinite in its character as the finding that “ all the material allegations of the complaint ” are resolved in favor of a named one or other of the parties, and which we have held insufficient as a finding of fact.
Judgment and order denying new trial reversed, and cause remanded for a new trial. Remittitur forthwith.